Citation Nr: 0508842	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans' Law Judge sitting at the RO.  The 
hearing transcript is on file.  At the hearing, the veteran 
submitted additional evidence with waiver of initial RO 
review.  38 C.F.R. §§ 19.37, 20.1304 (2004).  Also, since it 
appears that the veteran may have raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
such new matter is referred to the RO for clarification and 
any formal adjudicatory action, if applicable.   

A historical review of the record shows that in a June 2000 
decision, the Board denied entitlement to service connection 
for tinnitus.  In April 2002, the veteran filed a reopened 
claim of service connection for tinnitus.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claim of service connection for 
tinnitus on appeal because such claim was filed after August 
29, 2001. 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted, to reopen the claim of 
entitlement to service connection for tinnitus under the 
standard of review in effect on and after August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for tinnitus 
on a de novo basis, has been added for appellate 
consideration.  

The issue of entitlement to an increased rating for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In a June 2000 decision, the Board denied service 
connection for tinnitus.

2.  Evidence received since the June 2000 Board decision is 
probative of the matter at hand and, when viewed in the 
context of all the evidence of record, both new and old, 
raises a reasonable possibility of substantiating the claim.

3.  The record contains competent medical evidence showing 
that the veteran's tinnitus may not be completely dissociated 
from acoustic trauma due to direct combat service in Vietnam.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 2000 Board decision 
denying service connection tinnitus is new and material, and 
a claim of service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. 
§  3.156(a) (2004).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West. 2002); 38 C.F.R. §§  3.102, 3.303(d), 
4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran served on active duty from January 1969 to 
January 1971.  He served in Vietnam.  His awards and 
decorations include the Combat Infantryman Badge (CIB).  The 
service medical records are silent for tinnitus.

A June 1973 VA general medical examination report was silent 
for tinnitus.

In a June 2000 decision, the Board denied service connection 
for tinnitus because the record lacked competent medical 
evidence demonstrating the presence of tinnitus.

Evidence submitted since the June 2000 Board decision 
includes a private February 2002, ear, nose and throat 
examination report from J.N.A., M.D.  It was noted in 
pertinent part that the veteran had tinnitus secondary to a 
history of a postservice gunshot wound injury to the head in 
1989.

In a March 2002 private medical statement, U.P., M.D., noted 
reviewing the veteran's DD 214 form.  He essentially opined 
that the veteran's tinnitus developed in service due to 
exposure to loud explosions from mortars, etc., in Vietnam.  
It was noted that the veteran's symptoms deteriorated after 
experiencing a gunshot wound injury to the head in 1989.  It 
was noted that the timing of the veteran's tinnitus 
correlated closely to the time he was an infantryman.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.  The veteran related the onset 
of tinnitus to acoustic trauma associated with direct combat 
duty in Vietnam.






Criteria

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis. 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


New and Material Evidence to Reopen a Claim of Service 
Connection for Tinnitus 

The veteran seeks to reopen his claim of entitlement to 
service connection for tinnitus that was previously denied by 
the Board in a June 2000 decision.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent private medical statements showing the presence of 
tinnitus.  There is also a suggestion of a relationship 
between the veteran's tinnitus and his exposure to acoustic 
trauma associated with direct combat service.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
tinnitus which stems from active duty in Vietnam.  

Such added evidence submitted since the June 2000 Board 
decision is not cumulative in nature, is probative of the 
issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for tinnitus is reopened.  38 C.F.R.  § 3.156(a) 
under the standard of review in effect on and after August 
29, 2001.


Service Connection for Tinnitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board 's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The Board notes that the evidence of 
record provides an adequate basis upon which to consider the 
issue on appeal.  Remanding this case for additional 
development would only cause needless delay in adjudicating 
his claim.  

The established facts of this case show that the veteran 
served in Vietnam and participated in direct combat as 
evidenced by his CIB.  Also, he was exposed to significant 
acoustic trauma in service.  The pertinent medical evidence 
of record consists of two private medical statements.  In a 
February 2002 statement, J.N.A., M.D., essentially related 
the veteran's tinnitus to a postservice gunshot wound injury 
to the head in 1989.  In a March 2002 statement, U.P., M.D., 
related the onset of the veteran's tinnitus to acoustic 
trauma in Vietnam.  At a hearing before the undersigned 
Veterans Law Judge sitting at the VARO in May 2004, the 
veteran related the onset of tinnitus to combat service in 
Vietnam.  

The Board notes that when all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
view of the relative equipoise nature of the evidence, the 
Board concludes that the benefit of the doubt must be given 
to the veteran.  The veteran's tinnitus may not be completely 
dissociated from his exposure to acoustic trauma in Vietnam.  
Accordingly, the grant of service-connection for tinnitus is 
warranted.  



ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
tinnitus, the appeal to reopen is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to an increased 
evaluation for PTSD, remains unresolved, clinically.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

Importantly, the Board notes that in Massey v. Brown, 7 Vet. 
App. 204 (1994), the CAVC held that in psychiatric rating 
cases, the examination findings must be correlated to the 
pertinent rating criteria.  It appears that the veteran has 
not been afforded an appropriate examination by a specialist 
in psychiatry for rating purposes.  Also, the VA psychiatric 
examination should obtain an official Global Assessment of 
Functioning (GAF) score based on impairment solely due to 
service-connected PTSD.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All of the veteran's outstanding VA 
psychiatric treatment records from 
approximately October 1991 to the present 
should be obtained for appellate review.

3.  The veteran should be afforded a 
psychiatric examination by a specialist 
in psychiatry, on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, a copy of the criteria for 
rating PTSD, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to service- 
connected PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  The examiner should 
correlate all clinical findings with the 
relevant criteria for rating PTSD.

Following evaluation, the examiner should 
provide a numerical code under the GAF 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner should include a 
definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the veteran's claim of 
entitlement to an increased evaluation 
for PTSD should be formally readjudicated 
to include consideration of 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  





No action is required of the appellant until he is notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claim on appeal for entitlement to an increased evaluation 
for PTSD.  38 C.F.R. 
§ 3.655 (2004).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


